Title: III: Washington’s Preface to Henry Knox’s Statement on the Causes of the Indian War, c.25 Jan. 1792
From: Unknown
To: 



Sir,
United States [Philadelphia] January 16th 1792.

As the circumstances which have engaged the U. S. in the present Indian war, may, some of them, be out of the public recollection, and others, perhaps unknown, it appears adviseable that you prepare & publish, from authentic documents, a statement of those circumstances, as well as of the measures which have been taken from time to time for the re-establishment of peace & friendship.
When the Community are called upon for considerable exertions to relieve a part which is suffering under the hand of an enemy, it is desireable to manifest that due pains have been taken by those entrusted with the administration of their affairs to avoid the evil.

Go: W——n

